Citation Nr: 1222597	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  97-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for PTSD.  In December 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2005. 

In June 2006, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record. 

In March 2007, the Board reopened the claim, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied the claim for service connection for PTSD (as reflected in a September 2009 supplemental SOC (SSOC)) and returned this matter to Board for further appellate consideration. 

In May 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in the April 2011 SSOC) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2007 and May 2010 remands, the Board sought to verify the Veteran's alleged stressors.  In particular, in March 2007, the Board instructed the RO to request that the Veteran complete a PTSD questionnaire with as much specific detail as he could about the claimed in-service stressors.  The RO was then instructed to attempt to independently verify any verifiable claimed in-service stressors through the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate entity to include the Director, National Archives and Records Administration (NARA).  After receiving responses, the RO was to add to the claims file a statement as to whether combat service, or the occurrence of any noncombat-related stressors, were verified.  If so, the RO was to then order VA examination.

Also, in the March 2007 remand, the Board noted the following:  that the Veteran served in the Army in Vietnam from June 1968 to January 1970; that his principal duties included 13F10 Ammo Handler from June to November 1968; that all of his service in Vietnam was with HHB, 1st Battalion, 44th Artillery; and that there were several stressors that might be capable of independent verification, to include the explosion of an artillery shell 6 feet from the Veteran's base camp being subject to rocket attack. 

Subsequent to the Board's 2007 remand, the Veteran provided additional details concerning a potentially verifiable stressor.  The Veteran stated that, during his first week in Vietnam in Dong Ha, where his unit was stationed, he spent time in a bunker due to incoming mortar rounds and rocket fire, and that, around a week later, his base was hit by a mortar round about ten feet from him, throwing him through a sand bag wall.  The RO submitted the details of this claimed stressor to the JSRRC, but incorrectly indicated that the Veteran claimed the incident occurred in February 1968.  The JSRRC responded that, in February 1968, Daily Staff Journals submitted by the 1st Battalion, 44th Artillery verify that on February 26 and February 27, in Dong Ha, the main base camp location for the Veteran's battalion, received enemy artillery, small arms and recoilless rifle attacks.  The JSRRC provided no details regarding any activity in June or July 1968, and did not indicate that information pertinent to this time period was researched.  The claims file reflects no other action taken by the RO to attempt to verify the Veteran's alleged in-service stressor.  Thus, the Board again remanded the matter in May 2010 for compliance with the March 2007 remand directives.

In the more recent remand, the Board directed the RO undertake necessary action to attempt to verify the occurrence of the Veteran's alleged stressors related to mortar and rocket attacks at Dong Ha base camp, Vietnam, during his service with the 1st Battalion, 44th Artillery, between June 11, 1968, and August 9, 1968, particularly to include contact with JSRRC, and other appropriate source(s).  This action was to be taken unless the RO determined that sufficient evidence to corroborate the occurrence of the Veteran's alleged stressor was received from the Veteran.  If this search led to negative results, the RO was to notify the Veteran of this fact, explain the efforts taken, describe any further action (if any) to be taken, and afford him the opportunity to respond.

Following the Board's May 2010 remand, the RO sent the Veteran a notice letter, obtained and associated with the claims file nearly 600 pages of VA outpatient treatment records, and arranged for the Veteran to undergo VA examination, before continuing to deny the Veteran's claim by way of the April 2011 SSOC.  Essentially none of the May 2010 remand directives were complied with.  In fact, they were seemingly largely ignored.  Thus, to date, the March 2007 remand directives are also not yet substantially complied with.  Accordingly, the Board finds that further development in this regard is needed to resolve the claim.  See Stegall, 11 Vet. App. at 271.

On remand, the RO must attempt to verify the Veteran's alleged stressors by contacting JSRRC and requesting research be conducted utilizing the appropriate dates of June through August 1968, rather than February 1968.  If these complete records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Also, to ensure that all due process requirements are met, while this matter is on remand, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

Finally, the Board observes that the September 2010 VA examiner found that an opinion as to the cause of the Veteran's PTSD was unable to be reached without resort to speculation.  In particular, the Veteran, in September 2010, reported to his VA psychologist and his PTSD group that he had obtained VA examination with the VA examiner, a state senator, a congressional aide, and a former Colonel.  The Veteran reported that this examination occurred outside of a VA facility, and that the Colonel was able to confirm the Veteran's combat status.  The VA psychologist contacted the VA examiner and notified him of this allegation.  In the September 2010 VA examination report, the examiner found that because this story was fabricated, there was no way to render an opinion as to the Veteran's PTSD without resort to speculation.  The Board understands the VA examiner's position; however, if, on remand, the Veteran's in-service stressors are corroborated, the claims file must be returned to the VA examiner for an opinion as to whether the Veteran's confirmed PTSD is as likely as not causally connected to the actual corroborated in-service stressors.  Again, this opinion should be sought if and only if the occurrence of the claimed stressors are corroborated. If the September 2010 examiner is not available, the RO should forward the claims file to an appropriate psychiatrist or psychologist to obtain the opinion sought.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for PTSD.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Unless the RO determines that sufficient evidence to corroborate the occurrence of the Veteran's alleged stressor involving mortar and rocket attacks at Dong Ha base camp, Vietnam, during his service with the 1st Battalion, 44th Artillery, to include specifically those dates between June 11, 1968 and August 9, 1968, has been received from the Veteran, the RO should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged stressors relating to mortar and rocket attacks at Dong Ha base camp, Vietnam, during his service with the 1st Battalion, 44th Artillery between June 11, 1968 and August 9, 1968, particularly to include contact with the JSRRC (and other appropriate source(s)). Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by the JSRRC.  

All requests and responses received from each contacted entity should be associated with the claims file. 

4.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, then the RO should so state in its report.

5.  If and only if the occurrence of alleged in-service stressors is verified, the RO should forward the claims file to the VA examiner that conducted the September 2010 examination, for a supplemental opinion addressing whether the Veteran has PTSD as a result of the verified in-service stressors.
If the September 2010 examiner is not available, the Veteran's claims file should be forwarded to another competent VA psychiatrist or psychologist for examination (if necessary) and an opinion as to whether the Veteran has PTSD as a result of the verified in-service stressors.  In rendering such determination, the psychiatrist or psychologist is instructed that only verified events may be considered for the purpose of determining whether the veteran has experienced (an) in-service stressor(s) sufficient to have resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressors.
		
The examiner should set forth all examination findings (if any), along with the complete rationale for conclusions reached, in a printed (typewritten) report.


6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

